Title: From James Madison to James R. Pringle, 10 February 1817
From: Madison, James
To: Pringle, James R.



Gentlemen
Washington Feby. 10th. 1817.

I have duly received your letter of January 25th., with the Resolutions of the Senate and House of Representatives of the State of South Carolina, which it covered.
On retiring from the public service, I shall count among the circumstances grateful to my recollection, this unanimous expression of approbation and regard from the legislature of South Carolina.
The period during which the Executive trust of the Union was committed to me, has comprised vicissitudes and Struggles, deeply interesting to the fortunes of our Country.  If my agency has participated in the general exertions which were called forth, I am too conscious that the happy result at which we have arrived, is due to the energies of a free people engaged in a just cause, to feel any other pride than that of having enjoyed the portion of their confidence, which sustained me in discharging the duties of my Station.
I pray you, Gentlemen, to make Known to the legislature, my thankfulness for the very Kind sentiments of which you have been the organs, with my sincere wishes that the State of South Carolina may share amply in the National prosperity, existing and in prospect, to which it has so meritoriously contributed by its unshaken constancy and zealous co-operation; and to accept for yourselves my esteem & my cordial respects.

James Madison

